Citation Nr: 9906674	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-41 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for rupture, 
gastrosoleous muscle, right calf, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel








INTRODUCTION

The veteran had active service from November 1966 to August 
1968.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland.

During the course of the current appeal, the RO has increased 
the veteran's rating for his service-connected post-traumatic 
stress disorder (PTSD) to 70 percent disabling; continued a 
10 percent rating for his service-connected status 
postoperative right ankle injury; and continued a 
noncompensable rating assigned for his service-connected 
hemorrhoids.  A total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities has been established since August 27, 1996 along 
with basic eligibility to benefits under 38 U.S.C.A., Chapter 
35.

In February 1999, the veteran annotated in hand writing the 
bottom of a letter the RO had sent to him in January 1999, 
sent this to his representative, which in turn submitted it 
to the RO, and which was forwarded to the Board and received 
in March 1999.  Therein, he said:

Please put a stop to this process.  I 
can't get over 100% and at the moment I 
am happy with the award.  Thank you for 
your work.  It can't be appreciated 
enough.  





FINDING OF FACT

In March 1999, prior to the promulgation of a final decision 
in the appeal, the Board received written notification from 
the veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (1998).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  

In this case, through the means of his February 1999 
notations on a January 1999 letter to the veteran from the 
RO, as cited above, the veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


